Exhibit 10.24

LOGO [g58466img01.jpg]

March 4, 2008

Franklin Electronic Publishers, Inc.

Franklin Electronic Publishers (Europe) Ltd.

Franklin Electronic Publishers (Deutschland) GmbH

One Franklin Plaza

Burlington, New Jersey 08016-4908

Attention: Frank Musto

 

Re: Extension of Expiration Date for $20,000,000.00 Committed Line of Credit

Dear Mr. Musto:

We are writing to inform you that your committed line of credit has been
temporarily extended pending further credit review and approval. The Expiration
Date, as set forth in that certain Revolving Credit and Security Agreement dated
December 7, 2004, and in the Revolving Credit Note executed and delivered
pursuant to that Letter Agreement, has been extended from March 6, 2008 to
May 6, 2008, effective on March 7, 2008. All other terms and conditions of the
Committed Line of Credit Note and the Letter Agreement remain in full force and
effect.

It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.

 

Very truly yours, PNC BANK, NATIONAL ASSOCIATION By:    /s/ Lori S. Franzon  
Lori S. Franzon   Vice President